By the Court.

Lyon, L,
delivering the opinion.
While this Court has no desire to encourage mere speculative administrations, but an earnest wish to discourage them to our utmost, we can not see, from the facts stated in this record, any reason for vacating these letters. On the contrary, from the facts disclosed, it appears that there is a lot of land in the county where the letters were granted, the legal title to which appears to be in the estate of the intestate, who died out of the State, and who has heirs, entitled to the same, residing in the State of Georgia, and to whom the administrator will have to account for the land in case a recovery is had by him as administrator, in the absence of any superior or better title to the same, and none other is indicated by the facts of the record—the tenant in possession, at whose instance this motion was made, showing no title or claim, either legal or equitable, why this recovery should not be had or the administration vacated.
Let the judgment be affirmed.